Citation Nr: 0604863	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  94-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES
  
1.	Evaluation of penetrating wound, left chest, with retained 
foreign body, currently evaluated as 20 percent disabling.  

2.	Evaluation of fragment wounds, left buttock, currently 
evaluated as 20 percent disabling.  

3.	Evaluation of fragment wounds, right buttock, currently 
evaluated as 20 percent disabling.  

4.	Evaluation of fragment wounds, left thigh, with 
neuropathy, currently evaluated as 10 percent disabling.

5.	Evaluation of penetrating wound, abdominal wall with 
laceration of colon and colostomy scar, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1968 to May 
1970.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1993 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The Board remanded this matter for further development in 
September 1996 and March 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his March 1994 VA Form 9, the veteran requested a Board 
hearing.  A Board hearing has not been held yet.  To 
determine whether the veteran still desires a Board hearing, 
the Board wrote the veteran in December 2005.  In his January 
2006 response, the veteran requested a Travel Board hearing 
at the regional office.  

Accordingly, this case is remanded for the following actions.  

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

